— Appeal from a judgment of the Supreme Court at Special Term, entered October 7, *10161974 in Albany County, which, in a proceeding pursuant to CPLR article 78, declared subdivision 7 of section 2590-j of the Education Law unconstitutional, and directed that petitioner, a tenured teacher dismissed after a hearing, be reinstated to her position with back pay. We note that the statute has since been amended. (L 1975, ch 293 §2.) Judgment, Supreme Court, Albany County, entered October 7, 1974, affirmed, without costs, on the opinion of Williams, J. Herlihy, P. J., Kane, Koreman, Main and Reynolds, JJ., concur.